DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.  The Applicant has three main arguments: the combination of Ichikawa in view of Carlson fails to teach a vehicle with a fuel cell and a power storage device, the combination of Ichikawa in view of Carlson would require substantial reconstruction/redesign to arrive at the invention, and Ichikawa fails to disclose “an electric power supplied from the fuel cell to the motor is greater than an electric power supplied from the power storage device to the motor”.
As the first two arguments are related, the first argument of the combination of Ichikawa in view of Carlson fails to teach a vehicle with a fuel cell and a power storage device and the second argument of the combination of Ichikawa in view of Carlson would require substantial reconstruction/redesign to arrive at the invention will be addressed together.   The Examiner respectfully disagrees with the arguments.  
Ichikawa discloses a gasoline engine/battery hybrid vehicle.  As shown in the Arguments, Carlson discloses that a fuel cell system can be a replacement for a gasoline engine [Carlson, paragraphs 0005-0007].  The obviousness of this replacement is directly stated in paragraph 0006 by Carlson, “There are several important benefits that come from the use of fuel cells in motor vehicles. One is the reduction of the need for the refinement of crude oil into gasoline brought upon by the replacement of the Internal Combustion Engine (ICE). Other benefits include the reduction of air pollution emissions from the ICE, as the only byproduct of a hydrogen-powered fuel cell is water.”  This is a widely known concept.  
The gasoline engine of Ichikawa is used at times to provide electric power, by way of an electric motor (MG1), to a battery, for charging, and to a second electric motor (MG2) to provide “motive power for driving motor generator MG2 as a motor” as stated in paragraph 0052.  In other words, the gasoline engine acts as an electric generator to provide electricity for both propulsion of the vehicle and to provide energy to the battery for charging.  A replacement with a fuel cell system would allow the fuel cell to provide electricity for both propulsion of the vehicle and to provide energy to the battery for charging.  The replacement of the gasoline engine with the fuel cell system would only functionally change the direct connection of the gasoline engine to the front drive wheels.  As the vehicle can already be driven through electric power supplied by both the gasoline engine and the battery, utilizing a fuel cell to replace the electric power supplied by the engine is obvious.
Therefore, replacing a gasoline engine with a hydrogen-power fuel cell is an obvious replacement that is well-known by one of ordinary skill.
Regarding the third argument of Ichikawa fails to disclose “an electric power supplied from the fuel cell to the motor is greater than an electric power supplied from the power storage device to the motor”, the Examiner respectfully disagrees.  As stated in Ichikawa paragraph 0084, “When the operation mode of PHV 5 is the SOC recovery mode, on the other hand, ECU 30 sets the control target value of the SOC to TG2 (80% for example) higher than TG1 and performs amount-of-charge recovery control using engine ENG and motor generators MG1, MG2, so as to recover the amount of power stored in battery 10.”  That is, the gasoline engine supplies electric power to the motor MG2 by way of motor MG1.  Motor MG2 than charges the battery.  As the gasoline engine is supplying electric power, via MG1, to the motor MG2 and the battery is receiving energy, the electrical energy supplied by the gasoline engine is greater than the negative supplied energy of the battery.
Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0272220 by Ichikawa et al. (Ichikawa hereinafter) in view of US 2006/0243503 by Carlson.

Regarding claim 1, Ichikawa discloses a gasoline engine [see at least Figure 1, (ENG)] that supplies the motor with an electric power [see at least paragraphs 0051-0052] that is generated using gasoline [see at least paragraph 0085]; a power storage device [see at least Figure 1, (10)] that supplies the motor with an electric power stored in the power storage device [see at least paragraph 0054]; a display [see at least Figure 1, (34)]; and a controller that controls the display [see at least Figure 1, (30)], wherein the gasoline engine is stopped [see at least paragraph 0063, “a CD mode that gives a high priority to running using only motor generator MG2 with engine ENG stopped”] and an electric power is supplied from the power storage device to the motor [see at least paragraph 0054], in the second driving mode, an electric power supplied from the gasoline engine to the motor is greater than an electric power supplied from the power storage device to the motor [see at least paragraph 0084], in the first driving mode, the controller controls the display so that the display displays an instantaneous electric power efficiency of the 
Ichikawa discloses the use of a gasoline engine instead of a hydrogen fuel cell.  However, it is known to utilize hydrogen fuel cells in place of gasoline engines as disclosed by Carlson [see at least paragraphs 0006-0007].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a hydrogen fuel cell in place of a gasoline engine to reduce carbon emissions and prevent air pollution. 

Regarding claim 2, Ichikawa in view of Carlson teaches the fuel cell vehicle according to claim 1.
Ichikawa discloses further having a third driving mode in which an electric power supplied from the power storage device to the motor is greater than an electric power supplied from the fuel cell to the motor [see at least Figure 6, (S209)], wherein in the third driving mode, the controller controls the display so that the display displays the instantaneous electric power efficiency of the fuel cell vehicle and does not display the instantaneous fuel efficiency of the fuel cell vehicle [see at least Figure 6, (S215); operating in CD MODE/ECO MODE].

Regarding claim 5, Ichikawa discloses a method of control of a fuel cell vehicle having a first driving mode [see at least abstract; paragraphs 0063-0064; “CD mode”] and a second driving mode [see at least abstract; paragraphs 0063-0064; “CS mode”], wherein in the first driving mode, power generation by a gasoline engine is stopped [see at least paragraph 0063, “a CD mode that gives a high priority to running using only motor generator MG2 with engine ENG stopped”] and an electric power is supplied from a power storage device [see at least Figure 1, (10)] to a motor [see at least Figure 1, (MG2)], and in the second driving mode, an electric power supplied from the gasoline engine to the motor is greater than an electric power supplied from the power storage device to the motor [see at least paragraph 0084], the method comprising: displaying an instantaneous electric power efficiency of the 
Ichikawa discloses the use of a gasoline engine instead of a fuel cell.  However, it is known to utilize fuel cells in place of gasoline engines as disclosed by Carlson [see at least paragraphs 0006-0007].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a fuel cell in place of a gasoline engine to reduce carbon emissions and prevent air pollution. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0272220 by Ichikawa et al. (Ichikawa hereinafter) in view of US 2006/0243503 by Carlson in further view of US 2020/0307621 by Ostrowski et al. (Ostrowski hereinafter).

Regarding claim 3, Ichikawa in view of Carlson teaches the fuel cell vehicle according to claim 1.
Ichikawa discloses further having a third driving mode in which an electric power supplied from the power storage device to the motor is greater than an electric power supplied from the fuel cell to the motor [see at least Figure 6, (S209)], wherein in the third driving mode, the controller controls the display [see at least Figure 6, (S215); operating in CD MODE/ECO MODE].
Ichikawa in view of Carlson fails to teach so that the display displays both the instantaneous fuel efficiency and the instantaneous electric power efficiency of the fuel cell vehicle.  However, Ostrowski discloses this limitation [see at least paragraph 0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to display both the fuel efficiency and the electric power efficiency to inform the operator of the overall efficiency of the vehicle and allow the operator to determine possible system issues that require attention.

Regarding claim 4, Ichikawa in view of Carlson teaches the fuel cell vehicle according to claim 1.
Ichikawa in view of Carlson fails to teach wherein the controller controls the display so that the display displays a total travel distance that the fuel cell vehicle can travel with an electric power that can be generated by the fuel cell and the electric power stored in the power storage device.  However, Ostrowski discloses this limitation [see at least paragraphs 0016, 0072 and 0077].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to display to the operator the total distance that the vehicle can still travel to allow the operator to plan fuel/charging stops without the vehicle running out of all energy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836